Citation Nr: 1455682	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-13 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to dependent and indemnity compensation (DIC).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1939 to April 1945.  He died in December 2008, and the appellant is his surviving wife. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied entitlement to service connection for the cause of the Veteran's death.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate shows that coronary artery disease was a contributory cause of his death.  The terminal hospital report includes a diagnosis of coronary artery disease.  At the time of his death service connection was in effect for post-traumatic stress disorder (PTSD), rated 50 percent disabling.  VA has recognized a growing body of evidence showing a relationship between PTSD and the onset of heart disease.  See Ongoing Research, Heart-Mind Mystery, Unraveling the Link between PTSD and Heart Disease; VA Office of Research and Development (Feb. 28, 2014)  www.research.va.gov/currents/spring2014/spring2014-1.cfm.  A medical opinion is needed as to whether the service connected PTSD caused or aggravated his heart disease.  

At the time of his death, the Veteran had pending claims for service connection for hypertension and dementia, and for increased ratings for PTSD and gunshot wound residuals.  The appellants claim for DIC is deemed to encompass accrued benefits.  38 U.S.C.A. § 5101(b)(1) (West 2014); Isenhart v. Derwinski, 1 Vet. App. 177 (1992).  The appellant's claim for accrued benefits has not been adjudicated, but some of the issues could be inextricably intertwined with the issue of service connection for the cause of death.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the appellant's accrued benefits claims; including service connection for dementia and hypertension and increased ratings for PTSD and gunshot wound residuals.  These issues should not be certified to the Board unless the appellant perfects an appeal by submitting a timely substantive appeal after a notice of disagreement and statement of the case.

2.  Ask a VA physician, preferably a cardiologist or psychiatrist, to review the claims folder and relevant medical literature and provide an opinion as to whether PTSD caused or aggravated (caused a permanent increase in severity of) the Veteran's documented heart disease.

If there was aggravation, the physician should opine whether there was medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the Veteran's death, which shows a baseline of heart disease prior to aggravation.

The physician should provide reasons for the opinion, including a discussion of relevant medical literature.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

